DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendments filed 6/27/2022 have been entered. 
Claims 1-5, 7-10 are pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8-10 is/are rejected under 35 U.S.C. 102(b) as being anticipated by US2017/0226151 (‘151).
‘151 teaches oral composition for pharmacokinetic and pharmacological studies. The compounds being studied include compound 93 (compound of formula II of the instant case) and 81 (compound no 1 recited in claim 4). (see [0261]-[0262], Table 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘151.
‘151 teaches the oral composition of compounds 81 and 93, in a dosage of 10mg/kg 9see [0261]).  ‘151 also teaches the method of employing the herein claimed compounds for treating or preventing muscle loss (see claim 25).
‘151 does not expressly teach the herein claimed dosage range of 50-1000mg.
It would have been obvious to one of ordinary skill in the art to adjust the dosage of ‘151’s composition.
One of ordinary skill in the art would have been motivated to adjust the dosage of ‘151’s composition. Since it was taught that the dosage that is effective for protein synthesis as 10mg/kg, such dosage would be considered as meeting the instant limitation. An average adult weighing 70kg, the dosage would be 700mg, which is well within the herein claimed dosage range.  When the amount taught by the cited prior art encompasses the herein claimed amount of the actives, prima facie case of obviousness exists.
The herein claimed intended use and results does not lend patentable weight to claims that are directed to composition. The examiner notes that as long as the composition is capable of performing such intended use, it meets the claimed intended use limitation.

Response to Arguments
Applicant's arguments filed 6/27/2022 averring the cited prior art’s failure to teach the herein claimed intended use have been fully considered but they are not persuasive. As discussed above, the intended use limitations recited in the composition claims does not lend patentable weight to the claims.  The composition teaches the active ingredients recited in the claims and therefore, it would be effective in treating the very same disorders recited in the claims.
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN MING R HUI whose telephone number is (571)272-0626. The examiner can normally be reached Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAN MING R HUI/Primary Examiner, Art Unit 1627